         Case 1:21-cv-01528-JPO Document 13 Filed 03/11/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

BORIS POGIL,                                    :
                                                :           Case No.: 1:21-cv-01528-JPO
                      Plaintiff,                :
                                                :                   Civil Action
v.                                              :
                                                :      ORAL ARGUMENT REQUESTED
KPMG, LLP; ANDREW J. ZIEGLER;                   :
SCOTT M. MASAITIS; TONYA                        :               Electronically Filed
CHRISTIANSON; DAVID LIN; LENA                   :
HAIDYSH; LARA CZERWINSKI,                       :
                                                :
                      Defendants.               :

DEFENDANTS’ NOTICE OF MOTION FOR PARTIAL DISMISSAL OF PLAINTIFF’S
  COMPLAINT WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 12(b)(6) AND
   FOR PARTIAL SUMMARY JUDGMENT PURSUANT TO FED. R. CIV. P. 56

       PLEASE TAKE NOTICE that Defendants, KPMG, LLP, Andrew J. Ziegler, Scott M.

Masaitis, Tonya Christianson, David Lin, Lena Haidysh, and Lara Czerwinski (collectively,

“Defendants”), by and through their undersigned counsel, will move before this Court, the

Honorable J. Paul Oetken, United States District Judge, in the United States District Court for the

Southern District of New York, Thurgood Marshall United States Courthouse, 40 Foley Square,

Courtroom 706, New York, New York 10007, on a date and time to be designated by the Court,

for an Order dismissing the First, Fourth, Sixth, and Seventh Causes of Action in Plaintiff’s

Complaint with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6), and dismissing

the Fair Labor Standards Act claim in the Fifth Cause of Action in Plaintiff’s Complaint with

prejudice pursuant to Federal Rule of Civil Procedure 56.

       PLEASE TAKE FURTHER NOTICE that, in support of this Motion, Defendants

submit the accompanying Memorandum of Law, Declaration of Justine L. Abrams, Esq., with

Exhibit A, and Declaration of Molly Bede, which are incorporated herein by reference.
            Case 1:21-cv-01528-JPO Document 13 Filed 03/11/21 Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that Defendants request oral argument.

Dated: Morristown, New Jersey
       February 26, 2021
                                       Respectfully submitted,

                                       OGLETREE, DEAKINS, NASH,
                                       SMOAK & STEWART, P.C.

                                       By:    /s/ Justine L. Abrams
                                              Justine L. Abrams, Esq. (5365465)
                                              Peter O. Hughes, Esq. (pro hac vice to be
                                              filed)
                                              10 Madison Avenue
                                              Morristown, New Jersey 07960
                                              Tel: 973-385-1823
                                              Fax: 973-656-1611
                                              Justine.abrams@ogletree.com
                                              Peter.hughes@ogletree.com

                                              Attorneys for Defendants,
                                              KPMG, LLP, Andrew J. Ziegler, Scott M.
                                              Masaitis, Tonya Christianson, David Lin,
                                              Lena Haidysh, and Lara Czerwinski

                                                                              46057067.1




                                          2
